Citation Nr: 1001373	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-02 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral arm 
disorder, to include as secondary to a service-connected 
disorder.

2.  Entitlement to service connection for a bilateral hand 
disorder, to including as secondary to a service-connected 
disorder.  

3.  Whether the December 29, 2004 rating decision that 
granted a 40 percent evaluation for post-operative cervical 
spine fusion, effective August 23, 2004 contained clear and 
unmistakable error.

4.  Entitlement to an evaluation greater than 40 percent for 
post-operative cervical spine fusion, for the period August 
23, 2004 to December 31, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to 
January 1963.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 2004 and 
September 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri. 

In a January 2006 statement submitted with his substantive 
appeal, the Veteran stated he was not employable.  A claim 
for entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU) is referred to the RO for 
appropriate action.

The issues of whether the December 29, 2004 rating decision 
that granted a 40 percent evaluation for post-operative 
cervical spine fusion, effective August 23, 2004 contained 
clear and unmistakable error and entitlement to an evaluation 
greater than 40 percent for post-operative cervical spine 
fusion, for the period August 23, 2004 to December 31, 2005 
are addressed in the Remand portion of the decision below are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show that a bilateral arm 
disorder, to include carpal tunnel syndrome (CTS), is related 
to the Veteran's military service or to a service-connected 
disorder.

2.  The evidence of record does not show that a bilateral 
hand disorder is related to the Veteran's military service or 
a service-connected disorder.


CONCLUSIONS OF LAW

1.  A bilateral arm disorder was not incurred in or 
aggravated by military service, nor is proximately due to or 
aggravated by a service-connected disorder.  38 U.S.C.A. 
§ 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

2.  A bilateral hand disorder was not incurred in or 
aggravated by military service, nor is proximately due to or 
aggravated by a service-connected disorder.  38 U.S.C.A. 
§ 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  This case was remanded in 
October 2008, in part to provide adequate notice.  Letters 
dated in April 2009 and June 2009 satisfied the duty to 
notify provisions, after which the claims were readjudicated.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Moreover, based on the record as a 
whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
Veteran what was necessary to substantiate his service 
connection claim, and as such, the essential fairness of the 
adjudication was not affected.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service medical records and VA medical 
treatment records have been obtained.  VA examinations and 
medical opinions were provided to the Veteran in connection 
with his claim.  The Veteran was unable to comply with 
electromyography/nerve conduction studies (EMG/NCV) 
accomplished in November 2004, and he was given another 
opportunity to participate fully with such testing in May 
2009.  However, he was again found not to be able to 
participate with testing requirements.  The Veteran has been 
informed that it is his responsibility to report for and 
cooperate with VA's request for an examination in his claim, 
and that failure to do so may include denial of his claim.  
See 38 C.F.R. § 3.158, 3.655.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
connotes many factors, but basically, it means that the 
facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).


The Veteran claims that his bilateral arm and hand 
disabilities are the result of his service-connected cervical 
spine disability and left ulnar root compression.  Where 
service connection is sought on a secondary basis, service 
connection can be granted for a disability which is not only 
proximately due to or the result of a service-connected 
condition, but can also be granted where a service-connected 
disability aggravates a nonservice-connected disability.  See 
38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Veteran's report of medical history and examination on 
entrance to active service shows no complaints or of findings 
of any bilateral arm or hand disability.  Service treatment 
records show the Veteran sustained a fall during active 
service in early 1960, at which time he was treated for 
tenderness in his sternum, left lateral chest, lower thoracic 
area, lumbosacral area, and hips.  In December 1960, he 
underwent cervical spine fusion of C4, C5, and C6 after he 
sustained a fracture through the facet and lamina of C5 
following a motor vehicle accident (MVA) during his active 
service.  The fracture is noted to have involved bilateral 
nerve root, greater on the left, but no artery involvement.  
He also sustained an incomplete cervical vertebral 
dislocation between C5 and C6 with nerve involvement, and 
compression of the ulnar left nerve root secondary to these 
injuries, with hypesthesia over the ulnar aspect of the left 
hand.  A report of examination conducted in November 1961 for 
a medical board shows that the Veteran was diagnosed with 
limitation of motion of the cervical spine following surgical 
arthrodesis, C4, C5, C6 in treatment for fracture of cervical 
vertebrae C5.  The report of Medical Board Proceeding dated 
in November 1961 discusses the change in clinical findings by 
x-ray, which indicate that in November 1960 the interspace 
between C6 and C7 was widened anteriorly but, in May 1961, 
there appeared to be some evidence of fusion from C4 through 
C7.  The report indicates that the recommendation was for the 
Veteran to return to active duty status.  In February 1962, a 
permanent condition of residual left ulnar nerve root damage 
causing hyperesthesia over the ulnar aspect of the left hand 
was found.  In June 1962, the Veteran complained of 
periorbital and right temporal headaches, numbness and 
tingling in both hands.  The impression was of nerve 
impingement.  He was referred to neurosurgery.  A 
neurosurgical consult in July 1962 shows that the Veteran had 
dysesthesia in ulnar distribution of the right hand and right 
occipitas with temporal headaches.  A neurological 
examination was found to show no change in diagnoses.  The 
examiner stated he believed the Veteran had mild 
radiculopathy of the left hand, but no treatment was then 
indicated.  The Veteran's reports of history and examination 
at discharge reflect complaints of an inability to turn his 
neck more than 45 degrees in either direction.  The examiner 
observed that the Veteran wore a neck brace and diagnosed 
limitation of lateral motion of the cervical spine due to 
fusion of C5-C6-C7.

A VA examination dated in 1984 shows that the Veteran 
reported cervical spine fusion after a MVA in 1960, with 
progressive pain and ulnar paresthesias.  The examiner 
reported that the Veteran exhibited very limited flexion and 
extension movement in the cervical spine, with no rotational 
ability.  Biceps and triceps motor strength was measured at 5 
out of 5.  Sensation was intact to pinprick.  The examiner 
reported an impression of a history consistent with C7-C8 
ulnar neuropathy, but without clinical evidence of present 
manifestations.  A VA examination dated in 1986 shows a 
history by the Veteran's report of decompression and fusion 
in C4-C7 following a MVA in 1960, with onset in 1980 of 
increased symptoms of constant neck pain, hands drawing up, 
bilateral numbness throughout the 4th and 5th fingers, and 
lack of coordination.  He stated that the onset of increased 
symptoms in 1980 was not associated with any additional 
trauma.  The examiner observed the Veteran's neck was fused 
in a position of 30 degrees forward flexion.  Deep tendon 
reflexes were at 2+ and equal in the biceps and triceps.  
Motor strength was measured at 5 out of 5 throughout the 
upper extremities except for 4- out of 5 in finger abduction 
on the left and 4+ of 5 on the right.  Index finger pinches 
were of normal strength, bilaterally, and there was evidence 
of mild hypothenar atrophy, bilaterally.  X-rays showed 
reversal of normal lordotic curvature with non-alignment at 
C5 and C6, and evidence of posterior spinal fusion from C4 to 
C7.  The examiner diagnosed degenerative arthritis, cervical 
spine, status post C4-C7 fusion and bilateral ulnar nerve 
radiculopathy and weakness.  

VA treatment records dated from 1985 to 1986 show a 
neurosurgical consult in 1986 with findings of reflexes at 2-
3+ and symmetrical throughout except for triceps which were 
at 3+, bilaterally; symmetric pain, light touch, sense of 
cold in ulnar distribution of hands, front and back; and 
strength measured at 5 out of 5, bilaterally, throughout.  
The impression was of status post MVA 25 years previously 
with subsequent cervical spine fusion, with changes shown by 
x-ray at C5-C6, secondary C8 radiculopathy and neuropathy, 
bilaterally, and myelopathy; and severe post-operative and 
arthritic changes.  Treatment records from the Department of 
Corrections dated in 1985 show complaints of and treatment 
for neck pain with muscle spasm.  In April 1985, the Veteran 
reported progressive pain following spinal fusion with nerve 
damage after a MVA 20 years prior.  The physician observed 
that the Veteran wore a brace for his neck and assessed 
spinal fusion with nerve damage to hands and radiating top 
three-fourths of his forearms.  He was not assigned duty 
while in prison due to his spinal fusion.  

Neither the VA examination reports in 1984 and 1968, nor the 
treatment records show that the Veteran's claims file had 
been reviewed in conjunction with examination or treatment of 
the Veteran.  Of particular import, there are no references 
to his service medical records, or to clinical findings made 
during his active service.  In fact in 1986, the examiner 
then stated there were no previous films for comparison.

A VA examination conducted in November 2004 shows that the 
Veteran reported a second, post-service MVA in 1980.  He 
complained of daily neck pain, and intermittent radicular 
symptoms radiating down both arms to his hands.  The examiner 
observed the Veteran exhibited intact sensation to vibratory 
and tactile stimuli in the bilateral upper extremities.  Hand 
grip strength was measured at 5 out of 5, bilaterally, and he 
had full apposition between the thumb and four fingers of 
both hands.  He was able to make a fist and fully extend his 
fingers.  Biceps and triceps strength, and shoulder shrug 
strength was measured at 5 out of 5, equal, and bilaterally.  
Deep tendon reflexes were 2+, equal and bilaterally.

EMG/NCV tests were conducted in November 2004.  The examiner 
noted the Veteran did not tolerate the stimulation, and 
therefore the study was limited.  The impression was of an 
abnormal study showing electrophysiologic evidence for 
bilateral moderate median neuropathies at the wrist (CTS); 
bilateral ulnar sensory neuropathies that appear to be at the 
wrist (Guyon's canal); right radial sensory neuropathy; no 
gross electrophysiologic evidence of ulnar motor 
neuropathies, noting limitation of the study on the right 
upper extremity due to poor patient tolerance; and no gross 
evidence for cervical radiculopathy of the left upper 
extremity, noting limitation of the study due to patient's 
inability to tolerate the procedure.  Results of x-rays 
showed a history of fusion at C5-C7 with findings of loss of 
normal curve at C5 on C6 and post-surgical changes, fixation 
and fusion with metallic wire at C4-C6 and interspinous 
calcification at C3-C6.  The examiner stated that the claims 
file had been reviewed, and noted x-rays in 1986 showing 
post-operative changes at C4-C7.

VA treatment records dated from November 2004 to March 2006 
reflect that the Veteran received treatment for complaints of 
neck pain and numbness in his bilateral extremities.  These 
records show diagnoses of bilateral CTS, somatic dysfunction 
of C1-2, and C1-0, and cervical spine fusion.  In February 
2005, he reported numbness in his forearms and last two 
digits of his hands, bilaterally.  Motor strength was found 
to measure 5 out of 5, symmetrically, and deep tendon 
reflexes were 1+ and symmetrical.  In March 2005, the Veteran 
reported having a MVA in 1960, with a cervical fracture and 
numbness in his hands.  However, the Veteran stated he was 
able to work and did well until 1980, at which time he had 
another MVA that made his neck pain worse and his arms 
number.  Reports of x-rays showed fusion from C3 to C7, with 
33 degrees flexion at C5-6.  In July 2005, x-ray results were 
reported to show old post surgical changes fixation and 
fusion with metallic wire from C4 through C6, and 
interspinous calcification from C3 to C6.  Strength was 
measured at 5- out of 5 in shoulders, 4+ out of 5 in elbows, 
and 5 out of 5 in hand grip.  Atrophy was found on the first 
web space on the left.  There were no upper motor neuron 
findings.  

In May 2009, the Veteran again underwent a VA examination, at 
which time he reported that, following his inservice MVA in 
1960, he underwent fusion at C4-C6.  Post surgery, he stated 
that he experienced neck pain and numbness over the dorsum of 
the left hand.  Since then, he had reduced range of motion in 
the neck and persistent pain.  The Veteran reported that his 
neurological symptoms had been largely resolved but worsened 
again in 1980 after another MVA, and that his neck pain also 
worsened.  He stated that in the last 10 years he had 
experienced increasing numbness, paresthesias, and pain.  
Specifically, he identified right tingling in digits 3-4, 
left hand digits 2-5, and radial side of the forearm from the 
elbow to thumb, left worse than right; and described numbness 
over the dorsal aspect of both forearms to the dorsal ulnar 
aspect of the hand, with clawing of the left and right 4th 
and 5th fingers.  

The examiner objectively observed deep tendon reflexes to be 
2+ and symmetrical in the biceps, triceps, and 
brachioradialis.  Finger jerk was zero, bilaterally.  EMG and 
NCV were conducted.  Findings were reflexes 1 out of 4 in 
both upper extremities, and strength at 5 out of 5 in both 
upper extremities, and sensation intact to light touch.  The 
impression was of an abnormal study with electrophysiologic 
evidence for bilateral moderate median neuropathies at the 
wrist (CTS), bilateral ulnar sensory neuropathies that 
appeared to be at the wrist (Guyon's canal), right radial 
sensory neuropathy, no gross electrophysiologic evidence of 
ulnar motor neuropathies, noting the limited study on right 
upper extremity due to poor patient tolerance; and no gross 
evidence for cervical radiculopathy left upper extremity, 
noting limited study due to patient's inability to tolerate 
procedure.  The examiner diagnosed bilateral CTS associated 
with neuropathy of the upper limbs and neuropathy of C6-C7 
associated with neuropathy of the upper limbs.  The examiner 
also described neurological signs proximal to the CTS that 
were possibly manifested as overlapping and simultaneous in 
his hands, and reduction in two point discrimination on the 
radial side of the forearms, left greater than right.  

The examiner opined that the CTS was not the result of the 
service-connected cervical spine disability because CTS 
originates in the carpal tunnel at the wrists.  While the 
examiner stated that poor EMG/NCV test results made it 
speculative to venture an etiology, the examiner clearly 
attributed the manifestation to the CTS, i.e., he described 
them as proximal to the CTS.  The examiner's opinion was 
based on examination of the Veteran and review of the claims 
file, to include demonstrated knowledge of the service 
medical records, clinical findings, and application of this 
knowledge and the physician's expertise to the facts in the 
case.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008).  As the neurological signs manifested in the hands 
were found to be proximally the result of the CTS, they 
cannot therefore be etiologically related to the service-
connected cervical spine fusion and left ulnar nerve root 
compression. 


As above noted, the Veteran has reported a post-service MVA 
in 1980, to which he has attributed his increased symptoms.  
The 1984 and 1986 VA examinations and treatment records were 
conducted after the reported 1980 MVA.  Neither the 
examinations nor the treatment records, originating with VA, 
the Department of Corrections, or the SSA decision, reflect 
that the claims file, including the Veteran's service medical 
records, and clinical treatment records, were reviewed in 
conjunction with the making of diagnoses or findings.  Grover 
v. West, 12 Vet. App. 109, 112 (1999); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There are no other diagnoses or manifestations diagnosed or 
found to be manifest in the Veteran's bilateral arms or 
hands.  There are no other opinions or findings of record 
that show additional disability in his bilateral arms or 
hands that are either the result of his service connected 
post-operative cervical spine fusion and/or left ulnar nerve 
compression, or that are the direct result of his active 
service.

Accordingly, the preponderance of the evidence is against 
service connection for a bilateral arm disorder and bilateral 
hand disorder, to include as the result of the service-
connected disorder to include the post-operative cervical 
spine fusion and/or left ulnar nerve root compression. 

The Veteran asserts that his bilateral arm and bilateral hand 
disabilities are the result of his service-connected post-
operative cervical spine fusion and left ulnar root 
compression or, in the alternative, directly related to 
service.  As a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter so complex as the etiologies of his bilateral arm 
and bilateral hand disabilities and their relationship to 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As there is no competent evidence that provides the necessary 
nexus between any bilateral arm or bilateral hand disorder 
and his military service or a service-connected disorder, the 
preponderance is against the claim for service connection for 
a bilateral arm disorder and a bilateral hand disorder.  
Therefore, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a bilateral arm disorder 
and a bilateral hand disorder is not warranted.

ORDER

Service connection for a bilateral arm disorder, to include 
as secondary to a service connected disorder, is denied.

Service connection for a bilateral hand disorder, to include 
as secondary to a service-connected disorder, is denied.


REMAND

VA decisions that are final and binding are accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The 
question of whether CUE is present in a prior determination 
is analyzed under a three-pronged test.  First, it must be 
determined whether either the correct facts, as they were 
known at the time, were not before the adjudicator, that is, 
more than a simple disagreement as to how the facts were 
weighed and evaluated; or that the statutory or regulatory 
provisions existing at that time were incorrectly applied.  
Second, the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome.  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the 
kind of error to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992).  The mere misinterpretation of facts or 
failure to fulfill the duty to assist does not constitute 
CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also 
Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim 
requires that the veteran assert more than a disagreement as 
to how the facts were weighed or evaluated).  

The Veteran was afforded a VA examination in November 2004 to 
determine the extent of his service-connected post operative 
cervical spine disability.  A rating decision dated on 
December 29, 2004, granted an increased rating to 40 percent 
for this disorder.  However, in a rating decision dated in 
April 28, 2005, the RO found CUE in the December 29, 2004 
rating decision that awarded the 40 percent evaluation for 
the Veteran's service-connected post operative cervical spine 
disability and proposed to decrease this rating to 30 
percent.  Thereafter, in a rating decision dated in September 
30, 2005, the RO decreased the 40 percent evaluation for the 
service-connected post operative cervical spine disability to 
30 percent, effective January 1, 2006.  The Veteran appealed 
this decision.  In the statement of the case, the RO stated 
that since the rating decision dated in December 29, 2004, 
and based on the Veteran's claim for an increase for post 
operative cervical spine disability, the RO "revisited" the 
December 2004 decision and determined that a 40 percent 
evaluation was not warranted, and based on the November 2004 
examination, manifestations of the Veteran's post operative 
cervical spine disability warranted a noncompensable 
evaluation.  However, as the 30 percent evaluation for this 
disorder had been in effect for more than 20 years, the 30 
percent evaluation was protected.  38 C.F.R. § 3.951 (2009).

Although the RO notified the Veteran of the laws and 
regulations as to CUE in June 2009, the RO failed to re-
adjudicate this issue on the basis of clear and unmistakable 
error in the December 29, 2004 rating decision.  

The claim for increased evaluation for the post-operative 
cervical spine fusion from August 23, 2004 to December 31, 
2005, is inextricably intertwined with the issue of whether 
the December 29, 2004 rating decision that granted a 40 
percent evaluation for post-operative cervical spine fusion, 
effective August 23, 2004 contained clear and unmistakable 
error.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is remanded for the following actions:

The RO must readjudicate the issue of 
whether the December 29, 2004 rating 
decision that granted a 40 percent 
evaluation for post-operative cervical 
spine fusion, effective August 23, 2004 
contained clear and unmistakable error.  
If this issue on appeal remains denied, a 
supplemental statement of the case which 
addresses the issues of whether the 
December 29, 2004 rating decision that 
granted a 40 percent evaluation for post-
operative cervical spine fusion, 
effective August 23, 2004 contained clear 
and unmistakable error and entitlement to 
an evaluation greater than 40 percent for 
post-operative cervical spine fusion, for 
the period August 23, 2004 to December 
31, 2005 must be provided to the Veteran 
and his representative, and they must be 
provided an opportunity to respond.  
Thereafter, the appeal must be returned 
to the Board for appellate review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


